Exhibit 10.1

FIFTH AMENDMENT TO NET INDUSTRIAL LEASE

THIS FIFTH AMENDMENT TO NET INDUSTRIAL LEASE (the “First Amendment”) is made and
entered into as of the 14th day of November, 2000, by and between SOFI IV-SPM
PORTFOLIO VII, L.L.C., a Delaware limited liability company, hereinafter
referred to as “Landlord”, and MIDLAND CREDIT MANAGEMENT, INC., a Kansas
corporation, hereinafter referred to as “Tenant”.

WITNESSETH:

        WHEREAS, Landlord, and Tenant entered into that certain Net Industrial
Lease dated as of November 19, 1997, as amended by the First Amendment to Net
Industrial Lease dated September 1, 1998, the Second Amendment to Net Industrial
Lease dated September 1, 1998, the Third Amendment to Net Industrial Lease dated
September 1, 1998, and the Fourth Amendment to Net Industrial Lease dated
February 1, 1999 (collectively the “Lease”), for the lease of certain space
located at the Premises known as 4310 East Broadway Road, Phoenix, Arizona
85040;

        WHEREAS, Tenant has caused to be constructed that certain wall on the
north side of the Premises (the “Wall”), as depicted in Exhibit “A” attached
hereto and by this reference incorporated herein, for the purposes of
establishing a playground for a children’s day-care center;

        WHEREAS, the Wall encroaches upon a right-of-way and an easement;

        WHEREAS, Landlord and Tenant intend to amend the Lease to reflect that
any and all liability resulting from the Wall is the liability of the Tenant;
and

        NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

1.     Recitals. The recitals as stated above are incorporated herein and made a
binding part of this Fifth Amendment and the Lease hereof.

2.     Tenant Liability. Tenant assumes all risk of loss and liability
associated or related to the Wall whether direct or indirect, including without
limitation, any and all damages incurred by third parties as a result of or
related to the presence of the Wall. Further, in the event the Wall is requested
by Landlord or its successors and assigns, to be removed or is otherwise
required to be removed, or Tenant vacates or abandons the Premises (collectively
the “Removal Event”), Tenant shall, within thirty (30) days, remove the Wall and
restore the Premises to its pre-existing condition at Tenant’s sole cost and
expense. In the event Tenant fails or refuses to remove the Wall within thirty
(30) days of a Removal Event, Tenant shall pay Landlord Twenty Five Thousand
Dollars ($25,000.00) to cover Landlord’s costs and expenses incurred in removal
of the Wall. Failure by Tenant to make such payment to Landlord for the removal
of the Wall shall be an Event of Default under the Lease. Tenant assumes all
risk of damage to property, including without limitation the Premises, or injury
to persons, in or about the Premises arising from any cause directly or
indirectly related to the Wall and Tenant waives all such claims against
Landlord.

--------------------------------------------------------------------------------

3.     Indemnification. Tenant shall indemnify and hold harmless Landlord, its
agents and employees, for, from and against any and all liabilities, losses, and
claims arising from or in connection with (a) Tenant’s use of the Premises and
the Wall; and (b) any liability or damages incurred by Tenant, whether direct or
indirect, or third parties relating to or resulting from the construction of the
Wall. Tenant shall defend Landlord against all costs, attorney’s fees, expenses
and liabilities incurred in the defense of any such claim, action or proceeding.
In case any action or proceeding is brought against Landlord by reason of a
claim, Tenant, upon notice from Landlord, shall defend the same at Tenant’s
expense by counsel satisfactory to Landlord in Landlord’s sole discretion.

4.     Effective Date. The effective date of this Fifth Amendment shall be
November 14, 2000.

5.     All capitalized words not defined herein shall have the same meaning as
set forth in the Lease.

6.     Remaining Lease Terms. Except as expressly amended by this Fifth
Amendment, all terms, covenants, provisions, and conditions of the Lease as
amended shall remain in full force and effect. In the event of any conflict
between the provisions of this Fifth Amendment and the Lease, the provisions of
the Fifth Amendment shall control.

        IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the day and year first above written.

LANDLORD:

SOFI IV-SPM PORTFOLIO VII,
a Delaware limited liability company


By:   SOFI IV-SPM MARICOPA, L.P.,
a Delaware limited partnership,
its sole member

By:   SOFI IV ARIZONA, INC.,
a Maryland corporation,
as General Partner





——————————————
Mark Grumley
Vice President


TENANT:

MIDLAND CREDIT MANAGEMENT, INC.,
a Kansas corporation

By: /s/  J. Brandon Black
——————————————
J. Brandon Black
Its           Executive Vice President
